United States Court of Appeals
                       FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 12-1171                                             September Term, 2012
SUBURBAN AIR FREIGHT, INC.,
                  PETITIONER

v.

TRANSPORTATION SECURITY ADMINISTRATION,
                  RESPONDENT


                           On Petition for Review of an Order
                      of the Transportation Security Administration


      Before: HENDERSON, ROGERS and TATEL, Circuit Judges




 UNDER SEAL - SSI PROTECTIVE ORDER-
     NOT AVAILABLE TO PUBLIC